(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  SEBELIUS, SECRETARY OF HEALTH AND HUMAN 

               SERVICES v. CLOER 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE FEDERAL CIRCUIT

      No. 12–236.      Argued March 19, 2013—Decided May 20, 2013
The National Childhood Vaccine Injury Act of 1986 (NCVIA or Act) es-
  tablished a no-fault compensation system to stabilize the vaccine
  market and expedite compensation to injured parties. Bruesewitz v.
  Wyeth LLC, 562 U. S. ___, ___–___. Under the Act, “[a] proceeding for
  compensation” is “initiated” by “service upon the Secretary” of Health
  and Human Services and “the filing of a petition containing” specified
  documentation with the clerk of the Court of Federal Claims, who
  then “immediately” forwards the petition for assignment to a special
  master. 42 U. S. C. §300aa–11(a)(1). An attorney may not charge a
  fee for “services in connection with [such] a petition,” §300aa–
  15(e)(3), but a court may award attorney’s fees and costs “incurred
  [by a claimant] in any proceeding on” an unsuccessful “petition filed
  under section 300aa–11,” if that petition “was brought in good faith
  and there was a reasonable basis for the claim for which the petition
  was brought,” §300aa–15(e)(1).
     In 1997, shortly after receiving her third Hepatitis-B vaccine, re-
  spondent Cloer began to experience symptoms that eventually led to
  a multiple sclerosis (MS) diagnosis in 2003. In 2004, she learned of a
  link between MS and the Hepatitis-B vaccine, and in 2005, she filed a
  claim for compensation under the NCVIA, alleging that the vaccine
  caused or exacerbated her MS. After reviewing the petition and its
  supporting documentation, the Chief Special Master concluded that
  Cloer’s claim was untimely because the Act’s 36-month limitations
  period began to run when she had her first MS symptoms in 1997.
  The Federal Circuit ultimately agreed that Cloer’s petition was un-
  timely. Cloer then sought attorney’s fees and costs (collectively, fees).
  The en banc Federal Circuit found that she was entitled to recover
2                          SEBELIUS v. CLOER

                                     Syllabus

    fees on her untimely petition.
Held: An untimely NCVIA petition may qualify for an award of attor-
 ney’s fees if it is filed in good faith and there is a reasonable basis for
 its claim. Pp. 6–13.
    (a) As in any statutory construction case, this Court proceeds from
 the understanding that “[u]nless otherwise defined, statutory terms
 are generally interpreted in accordance with their ordinary mean-
 ing.” BP America Production Co. v. Burton, 549 U. S. 84, 91. Noth-
 ing in either the NCVIA’s attorney’s fees provision, which ties eligi-
 bility to “any proceeding on such petition” and refers specifically to “a
 petition filed under section 300aa–11,” or the referenced §300aa–11
 suggests that the reason for the subsequent dismissal of a petition,
 such as its untimeliness, nullifies the initial filing. As the term
 “filed” is commonly understood, an application is filed “when it is de-
 livered to, and accepted by, the appropriate court officer for place-
 ment into the official record.” Artuz v. Bennett, 531 U. S. 4, 8. Apply-
 ing this ordinary meaning to the text at issue, it is clear that an
 NCVIA petition delivered to the court clerk, forwarded for processing,
 and adjudicated in a proceeding before a special master is a “petition
 filed under section 300aa–11.” So long as it was brought in good faith
 and with a reasonable basis, it is eligible for an award of attorney’s
 fees, even if it is ultimately unsuccessful. Had Congress intended
 otherwise, it could have easily limited fee awards to timely petitions.
    The Government’s argument that the 36-month limitations period
 is a statutory prerequisite for filing lacks textual support. First,
 there is no cross-reference to the Act’s limitations provision in its fees
 provision, §300aa–15(e), or the referenced §300aa–11(a)(1). Second,
 reading the provision to provide that “no petition may be filed for
 compensation” late, as the Government asks, would require the Court
 to conclude that a petition like Cloer’s, which was “filed” under that
 term’s ordinary meaning but was later found to be untimely, was
 never filed at all. This Court’s “inquiry ceases [where, as here,] ‘the
 statutory language is unambiguous and “the statutory scheme is co-
 herent and consistent.” ’ ” Barnhart v. Sigmon Coal Co., 534 U. S.
 438, 450.
    The Government’s contrary position is also inconsistent with the
 fees provision’s purpose, which was to avoid “limit[ing] petitioners’
 ability to obtain qualified assistance” by making awards available for
 “non-prevailing, good-faith claims.” H. R. Rep. No. 99–908, pt. 1,
 p. 22. Pp. 6–10.
    (b) The Government’s two additional lines of argument for barring
 the award of attorney’s fees for untimely petitions are unpersuasive.
 First, the canon of construction favoring strict construction of waivers
 of sovereign immunity, the presumption favoring the retention of fa-
                     Cite as: 569 U. S. ____ (2013)                    3

                                Syllabus

  miliar common-law principles, and the policy argument that the
  NCVIA should be construed so as to minimize complex and costly fees
  litigation must all give way when, as here, the statute’s words “are
  unambiguous.” Connecticut Nat. Bank v. Germain, 503 U. S. 249,
  253–254. Second, even if the NCVIA’s plain text requires that special
  masters occasionally carry out “shadow trials” to determine whether
  late petitions were brought in good faith and with a reasonable basis,
  that is not such an absurd burden as to require departure from the
  words of the Act. This is especially true where Congress has specifi-
  cally provided for such “shadow trials” by permitting the award of at-
  torney’s fees “in any proceeding [on an unsuccessful] petition” if such
  petition was brought in good faith and with a reasonable basis.
  §300aa–15(e)(1). Pp. 10–13.
675 F. 3d 1358, affirmed.

  SOTOMAYOR, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, GINSBURG, BREYER, ALITO, and KAGAN, JJ., joined,
and in which SCALIA and THOMAS, JJ., joined as to all but Part II–B.
                        Cite as: 569 U. S. ____ (2013)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 12–236
                                   _________________


  KATHLEEN SEBELIUS, SECRETARY OF HEALTH

     AND HUMAN SERVICES, PETITIONER v.

              MELISSA CLOER

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE FEDERAL CIRCUIT

                                 [May 20, 2013] 


   JUSTICE SOTOMAYOR delivered the opinion of the Court.*
   The National Childhood Vaccine Injury Act of 1986
(NCVIA or Act), 100 Stat. 3756, 42 U. S. C. §300aa–1
et seq., provides that a court may award attorney’s fees
and costs “incurred [by a claimant] in any proceeding on”
an unsuccessful vaccine-injury “petition filed under sec-
tion 300aa–11,” if that petition “was brought in good faith
and there was a reasonable basis for the claim for which
the petition was brought.” §300aa–15(e)(1). The Act’s
limitations provision states that “no petition may be filed
for compensation” more than 36 months after the claim-
ant’s initial symptoms occur. §300aa–16(a)(2). The ques-
tion before us is whether an untimely petition can garner
an award of attorney’s fees. We agree with a majority of
the en banc Court of Appeals for the Federal Circuit that
it can.


——————
  * JUSTICE SCALIA and JUSTICE THOMAS join all but Part II–B of this
opinion.
2                    SEBELIUS v. CLOER

                     Opinion of the Court

                               I

                              A

   The NCVIA “establishes a no-fault compensation pro-
gram ‘designed to work faster and with greater ease than
the civil tort system.’ ” Bruesewitz v. Wyeth LLC, 562 U. S.
___, ___ (2011) (slip op., at 3) (quoting Shalala v. White-
cotton, 514 U. S. 268, 269 (1995)). Congress enacted the
NCVIA to stabilize the vaccine market and expedite com-
pensation to injured parties after complaints mounted
regarding the inefficiencies and costs borne by both in-
jured consumers and vaccine manufacturers under the pre-
vious civil tort compensation regime. 562 U. S., at ___–___
(slip op., at 2–3); H. R. Rep. No. 99–908, pt. 1, pp. 6–7
(1986) (hereinafter H. R. Rep.).
   The compensation program’s procedures are straight-
forward. First, “[a] proceeding for compensation under the
Program for a vaccine-related injury or death shall be
initiated by service upon the Secretary [for the Depart-
ment of Health and Human Services] and the filing of a
petition containing the matter prescribed by subsection (c)
of this section with the United States Court of Federal
Claims.” 42 U. S. C. §300aa–11(a)(1). Subsection (c) pro-
vides in relevant part that a petition must include “an
affidavit, and supporting documentation, demonstrating
that the person who suffered such injury” was actually
vaccinated and suffered an injury. §300aa–11(c)(1). Next,
upon receipt of an NCVIA petition, “[t]he clerk of the
United States Court of Federal Claims shall immediately
forward the filed petition to the chief special master for
assignment to a special master.” §300aa–11(a)(1). This
special master then “makes an informal adjudication of
the petition.” Bruesewitz, 562 U. S., at ___ (slip op., at 3)
(citing §300aa–12(d)(3)). A successful claimant may re-
cover medical costs, lost earning capacity, and an award
for pain and suffering, 42 U. S. C. §300aa–15(a), with
compensation paid out from a federal trust fund supported
                     Cite as: 569 U. S. ____ (2013)                     3

                          Opinion of the Court

by an excise tax levied on each dose of certain covered
vaccines, see 26 U. S. C. §§4131, 4132, 9510; 42 U. S. C.
§300aa–15(f)(4)(A). But under the Act’s limitations provi-
sion, “no petition may be filed for compensation under the
Program for [a vaccine-related] injury after the expiration
of 36 months after the date of the occurrence of the first
symptom or manifestation of onset or of the significant
aggravation of ” the alleged injury. §300aa–16(a)(2).
   The Act also includes an unusual scheme for compensat-
ing attorneys who work on NCVIA petitions. See §300aa–
15(e).1 “No attorney may charge any fee for services in
connection with a petition filed under section 300aa–11 of
this title.” §300aa–15(e)(3).2 But a court may award
attorney’s fees in certain circumstances. In the case of
successful petitions, the award of attorney’s fees is auto-
matic. §300aa–15(e)(1) (“In awarding compensation on a
petition filed under section 300aa–11 of this title the
special master or court shall also award as part of such
compensation an amount to cover . . . reasonable attor-
neys’ fees, and . . . other costs”). For unsuccessful peti-
tions, “the special master or court may award an amount
of compensation to cover petitioner’s reasonable attorneys’
——————
  1 The  relevant paragraph provides:
     “(1) In awarding compensation on a petition filed under section
  300aa–11 of this title the special master or court shall also award as
  part of such compensation an amount to cover—
     “(A) reasonable attorneys’ fees, and
     “(B) other costs,
  “incurred in any proceeding on such petition. If the judgment of the
  United States Court of Federal Claims on such a petition does not
  award compensation, the special master or court may award an
  amount of compensation to cover petitioner’s reasonable attorneys’
  fees and other costs incurred in any proceeding on such petition if the
  special master or court determines that the petition was brought in
  good faith and there was a reasonable basis for the claim for which
  the petition was brought.” §300aa–15(e).
  2 For simplicity, we refer to attorney’s fees and costs as simply attor-

ney’s fees.
4                   SEBELIUS v. CLOER

                     Opinion of the Court

fees and other costs incurred in any proceeding on such
petition if the special master or court determines that the
petition was brought in good faith and there was a reason-
able basis for the claim for which the petition was
brought.” Ibid. In other words, “[a]ttorney’s fees are
provided, not only for successful cases, but even for unsuc-
cessful claims that are not frivolous.” Bruesewitz, 562
U. S., at ___ (slip op., at 4).
                             B
  Respondent, Dr. Melissa Cloer, received three Hepatitis-
B immunizations from September 1996 to April 1997.
Shortly after receiving the third vaccine, Dr. Cloer began
to experience numbness and strange sensations in her left
forearm and hand. She sought treatment in 1998 and
1999, but the diagnoses she received were inconclusive.
By then, Dr. Cloer was experiencing numbness in her face,
arms, and legs, and she had difficulty walking. She in-
termittently suffered these symptoms until 2003, when
she began to experience the full manifestations of, and
was eventually diagnosed with, multiple sclerosis (MS).
In 2004, Dr. Cloer became aware of a link between MS and
the Hepatitis-B vaccine, and in September 2005, she filed
a claim for compensation under the NCVIA, alleging that
the vaccinations she received had caused or exacerbated
her MS.
  Dr. Cloer’s petition was sent by the clerk of the Court of
Federal Claims to the Chief Special Master, who went on
to adjudicate it. After reviewing the petition and its sup-
porting documentation, the Chief Special Master concluded
that Dr. Cloer’s claim was untimely because the Act’s
36-month limitations period began to run when she first
experienced the symptoms of MS in 1997. Cloer v. Secre-
tary of Dept. of Health and Human Servs., No. 05–1002V,
2008 WL 2275574, *1, *10 (Fed. Cl., May 15, 2008) (opin-
ion of Golkiewicz, Chief Special Master) (citing §300aa–
                 Cite as: 569 U. S. ____ (2013)           5

                     Opinion of the Court

16(a)(2) (NCVIA’s limitations provision)). Relying on
Federal Circuit precedent, the Chief Special Master also
rejected Dr. Cloer’s argument that the NCVIA’s limita-
tions period should be subject to equitable tolling. Id., at
*9 (citing Brice v. Secretary of Health and Human Servs.,
240 F. 3d 1367, 1373 (2001)). A divided panel of the Fed-
eral Circuit reversed the Chief Special Master, concluding
that the NCVIA’s limitations period did not commence
until “the medical community at large objectively recog-
nize[d] a link between the vaccine and the injury.” Cloer
v. Secretary of Health and Human Servs., 603 F. 3d 1341,
1346 (2010).
   The en banc court then reversed the panel’s decision,
Cloer v. Secretary of Health and Human Servs., 654 F. 3d
1322 (2011), cert. denied, 566 U. S. ___ (2012), and held
that the statute’s limitations period begins to run on “the
calendar date of the occurrence of the first medically
recognized symptom or manifestation of onset of the injury
claimed by the petitioner.” 654 F. 3d, at 1324–1325. The
Court of Appeals also held that the Act’s limitations provi-
sion was nonjurisdictional and subject to equitable tolling
in limited circumstances, overruling its prior holding in
Brice. 654 F. 3d, at 1341–1344. The court concluded,
however, that Dr. Cloer was ineligible for tolling and that
her petition was untimely. Id., at 1344–1345.
   Following this decision, Dr. Cloer moved for an award of
attorney’s fees. The en banc Federal Circuit agreed with
her that a person who files an untimely NCVIA petition
“assert[ing] a reasonable limitations argument” may re-
cover fees and costs so long as “ ‘the petition was brought
in good faith and there was a reasonable basis for the
claim for which the petition was brought.’ ” 675 F. 3d
1358, 1359–1361 (2012) (quoting §300aa–15(e)(1)). Six
judges disagreed with this conclusion and instead read the
NCVIA to bar such awards for untimely petitions. Id., at
1364–1368 (Bryson, J., dissenting). We granted the Gov-
6                    SEBELIUS v. CLOER

                     Opinion of the Court

ernment’s petition for writ of certiorari.    568 U. S. ___
(2012). We now affirm.
                               II

                               A

  As in any statutory construction case, “[w]e start, of
course, with the statutory text,” and proceed from the
understanding that “[u]nless otherwise defined, statutory
terms are generally interpreted in accordance with their
ordinary meaning.” BP America Production Co. v. Burton,
549 U. S. 84, 91 (2006). The Act’s fees provision ties eligi-
bility for attorney’s fees broadly to “any proceeding on
such petition,” referring specifically to “a petition filed
under section 300aa–11.” 42 U. S. C. §§300aa–15(e)(1), (3).
Section 300aa–11 provides that “[a] proceeding for com-
pensation” is “initiated” by “service upon the Secretary”
and “the filing of a petition containing” certain documen-
tation with the clerk of the Court of Federal Claims who
then “immediately forward[s] the filed petition” for as-
signment to a special master. §300aa–11(a)(1). See supra,
at 2.
  Nothing in these two provisions suggests that the rea-
son for the subsequent dismissal of a petition, such as its
untimeliness, nullifies the initial filing of that petition.
We have explained that “[a]n application is ‘filed,’ as that
term is commonly understood, when it is delivered to, and
accepted by, the appropriate court officer for placement
into the official record.” Artuz v. Bennett, 531 U. S. 4, 8
(2000). When this ordinary meaning is applied to the text
of the statute, it is clear that an NCVIA petition which is
delivered to the clerk of the court, forwarded for pro-
cessing, and adjudicated in a proceeding before a special
master is a “petition filed under section 300aa–11.” 42
U. S. C. §300aa–15(e)(1). And so long as such a petition
was brought in good faith and with a reasonable basis, it
is eligible for an award of attorney’s fees, even if it is
                    Cite as: 569 U. S. ____ (2013)                   7

                         Opinion of the Court

ultimately unsuccessful. Ibid. If Congress had intended
to limit fee awards to timely petitions, it could easily have
done so. But the NCVIA instead authorizes courts to
award attorney’s fees for those unsuccessful petitions
“brought in good faith and [for which] there was a reason-
able basis.” Ibid.3
   The Government argues that the Act’s limitations provi-
sion, which states that “no petition may be filed for com-
pensation” 36 months after a claimant’s initial symptoms
began, §300aa–16(a)(2), constitutes “a statutory prerequi-
site to the filing of a petition ‘for compensation under the
Program,’ ” Brief for Petitioner 16. Thus, the Government
contends, a petition that fails to comply with these time
limits is not “a petition filed under section 300aa–11” and
is therefore ineligible for fees under §300aa–15(e)(1). See
675 F. 3d, at 1364–1366 (Bryson, J., dissenting).
   The Government’s argument lacks textual support.
First, as noted, there is no cross-reference to the Act’s
limitations provision in its fees provision, §300aa–15(e), or
the other section it references, §300aa–11(a)(1). When
these two linked sections are read in tandem they simply
indicate that petitions filed with the clerk of the court are
eligible for attorney’s fees so long as they comply with the
other requirements of the Act’s fees provision. By its
terms, the NCVIA requires nothing more for the award of
attorney’s fees. A petition filed in violation of the limita-
tions period will not result in the payment of compensa-
tion, of course, but it is still a petition filed under §300aa–
11(a)(1).4
——————
  3 The en banc dissent reasoned that a dismissal for untimeliness does

not constitute a judgment on the merits of a petition. See 675 F. 3d
1358, 1365 (CA Fed. 2012) (opinion of Bryson, J.). That argument is
not pressed here by the Government, which acknowledged at oral
argument that dismissals for untimeliness result in judgment against
the petitioner. Tr. of Oral Arg. 12–13.
  4 The Government suggests that giving the words of their statute
8                        SEBELIUS v. CLOER

                          Opinion of the Court

   When the Act does require compliance with the limita-
tions period, it provides so expressly. For example,
§300aa–11(a)(2)(A) prevents claimants from bringing suit
against vaccine manufacturers “unless a petition has been
filed, in accordance with section 300aa–16 of this title [the
limitations provision], for compensation under the Pro-
gram for such injury or death.” (Emphasis added.) We
have long held that “[w]here Congress includes particular
language in one section of a statute but omits it in another
section of the same Act, it is generally presumed that
Congress acts intentionally and purposely in the disparate
inclusion or exclusion.” Bates v. United States, 522 U. S.
23, 29–30 (1997) (internal quotation marks omitted). The
absence of any cross-reference to the limitations provision
in either the fees provision, §300aa–15(e)(1), or the in-
structions for initiating a compensation proceeding,
§300aa–11(a)(1), indicates that a petition can be “filed”
without being “in accordance with [the limitations provi-
sion].” Tellingly, nothing in §300aa–11(a)(1) requires a
petitioner to allege or demonstrate the timeliness of his or

——————
their plain meaning would produce incongruous results; notably, it
might indicate that “a failure to comply with the limitations provision
would not even bar recovery under the Compensation Program itself
because 42 U. S. C. 300aa-13 (‘Determination of eligibility and compen-
sation’) does not expressly cross-reference the limitations provision.”
Brief for Petitioner 18. The Government’s argument assumes that both
sections are equivalently affected by absence of a cross-reference. This
is incorrect. The Government is right that because “the law typically
treats a limitations defense as an affirmative defense,” John R. Sand &
Gravel Co. v. United States, 552 U. S. 130, 133 (2008), a failure to apply
the limitations provision to the section outlining the conditions under
which compensation should be awarded would be “contrary to [the
Act’s] plain meaning and would produce an absurd result,” Milavetz,
Gallop & Milavetz, P. A. v. United States, 559 U. S. 229, 252 (2010). In
contrast, giving the Act’s fees provision its plain meaning would pro-
duce no such absurd result. It would simply allow petitioners to recover
attorney’s fees for untimely petitions.
                     Cite as: 569 U. S. ____ (2013)                     9

                          Opinion of the Court

her petition to initiate such a proceeding.5
   Second, to adopt the Government’s position, we would
have to conclude that a petition like Dr. Cloer’s, which was
“filed” under the ordinary meaning of that term but was
later found to be untimely, was never filed at all because,
on the Government’s reading, “no petition may be filed for
compensation” late. §300aa–16(a)(2) (emphasis added).
Yet the court below identified numerous instances
throughout the NCVIA where the word “filed” is given its
ordinary meaning, 675 F. 3d, at 1361, and the Govern-
ment does not challenge this aspect of its decision. In-
deed, the Government’s reading would produce anomalous
results with respect to these other NCVIA provisions.
Consider §300aa–12(b)(2), which provides that “[w]ithin
30 days after the Secretary receives service of any petition
filed under section 300aa–11 of this title the Secretary
shall publish notice of such petition in the Federal Regis-
ter.” If the NCVIA’s limitations provision worked to void
the filing of an untimely petition, then one would expect
the Secretary to make timeliness determinations prior to
publishing such notice or to strike any petitions found to
be untimely from the Federal Register. But there is no
indication that the Secretary does either of these things.6
   The Government asks us to adopt a different definition
of the term “filed” for a single subsection so that for fees
——————
   5 If the NCVIA’s limitations period were jurisdictional, then we might

reach a different conclusion because the Chief Special Master would
have lacked authority to act on Dr. Cloer’s untimely petition in the first
place. But the Government chose not to seek certiorari from the
Federal Circuit’s en banc decision holding that the period is nonjuris-
dictional, see Cloer v. Secretary of Health and Human Servs., 654 F. 3d
1332, 1341–1344 (2011), and the Government now acknowledges that
the NCVIA contains no “clear statement” that §300aa–16’s filing
deadlines carry jurisdictional consequences. See Reply Brief 7 (discuss-
ing Sebelius v. Auburn Regional Medical Center, 568 U. S. ___ (2013)).
   6 Dr. Cloer’s petition was published, and remains, in the Federal Reg-

ister. See 70 Fed. Reg. 73011, 73014 (2005).
10                   SEBELIUS v. CLOER

                     Opinion of the Court

purposes, and only for fees purposes, a petition filed out of
time must be treated retroactively as though it was never
filed in the first place. Nothing in the text or structure of
the statute requires the unusual result the Government
asks us to accept. In the NCVIA, the word “filed” carries
its common meaning. See Artuz, 531 U. S., at 8. That “no
petition may be filed for compensation” after the limita-
tions period has run does not mean that a late petition
was never filed at all.
   Our “inquiry ceases [in a statutory construction case] if
the statutory language is unambiguous and the statutory
scheme is coherent and consistent.” Barnhart v. Sigmon
Coal Co., 534 U. S. 438, 450 (2002) (internal quotation
marks omitted). The text of the statute is clear: like any
other unsuccessful petition, an untimely petition brought
in good faith and with a reasonable basis that is filed
with—meaning delivered to and received by—the clerk of
the Court of Federal Claims is eligible for an award of
attorney’s fees.
                              B
  The Government’s position is also inconsistent with the
goals of the fees provision itself. A stated purpose of the
Act’s fees scheme was to avoid “limit[ing] petitioners’
ability to obtain qualified assistance” by making fees
awards available for “non-prevailing, good-faith claims.”
H. R. Rep., at 22. The Government does not explain why
Congress would have intended to discourage counsel from
representing petitioners who, because of the difficulty of
distinguishing between the initial symptoms of a vaccine-
related injury and an unrelated malady, see, e.g., Smith v.
Secretary of Dept. of Health and Human Servs., No. 02–
93V, 2006 WL 5610517, *6–*7 (Fed. Cl., July 21, 2006)
(opinion of Golkiewicz, Chief Special Master), may have
good-faith claims with a reasonable basis that will only
later be found untimely.
                 Cite as: 569 U. S. ____ (2013)           11

                     Opinion of the Court

                              III
   The Government offers two additional lines of argument
for barring the award of attorney’s fees for untimely peti-
tions. It first invokes two canons of construction: the
canon favoring strict construction of waivers of sovereign
immunity and the “ ‘presumption favoring the retention of
long-established and familiar [common-law] principles.’ ”
Brief for Petitioner 32 (quoting United States v. Texas, 507
U. S. 529, 534 (1993)). Similarly, the Government also
argues that the NCVIA should be construed so as to min-
imize complex and costly fees litigation. But as the Gov-
ernment acknowledges, such canons and policy arguments
come into play only “[t]o the extent that the Vaccine Act is
ambiguous.” Brief for Petitioner 28. These “rules of
thumb” give way when “the words of a statute are unam-
biguous,” as they are here. Connecticut Nat. Bank v.
Germain, 503 U. S. 249, 253–254 (1992).
   Second, the Government argues that permitting the
recovery of attorney’s fees for untimely petitions will force
special masters to carry out costly and wasteful “shadow
trials,” with no benefit to claimants, in order to determine
whether these late petitions were brought in good faith
and with a reasonable basis. We reiterate that “when [a]
statute’s language is plain, the sole function of the
courts—at least where the disposition required by the text
is not absurd—is to enforce it according to its terms.”
Hartford Underwriters Ins. Co. v. Union Planters Bank,
N. A., 530 U. S. 1, 6 (2000) (internal quotation marks
omitted). Consequently, even if the plain text of the
NCVIA requires that special masters occasionally carry
out such “shadow trials,” that is not such an absurd bur-
den as to require departure from the words of the Act.
This is particularly true here because Congress has specif-
ically provided for such “shadow trials” by permitting the
award of attorney’s fees “in any proceeding [on an unsuc-
cessful] petition” if such petition was brought in good faith
12                       SEBELIUS v. CLOER

                          Opinion of the Court

and with a reasonable basis, 42 U. S. C. §300aa–15(e)(1)
(emphasis added), irrespective of the reasons for the peti-
tion’s failure, see, e.g., Caves v. Secretary of Health and
Human Servs., No. 07–443V, 2012 WL 6951286, *2, *13
(Fed. Cl., Dec. 20, 2012) (opinion of Moran, Special Mas-
ter) (awarding attorney’s fees despite petitioner’s failure to
prove causation).
   In any event, the Government’s fears appear to us exag-
gerated. Special masters consistently make fee deter-
minations on the basis of the extensive documentation
required by §300aa–11(c) and included with the petition.7
Indeed, when adjudicating the timeliness of a petition, the
special master may often have to develop a good sense of
the merits of a case, and will therefore be able to deter-
mine if a reasonable basis exists for the petitioner’s claim,
including whether there is a good-faith reason for the
untimely filing. In this case, for example, the Chief Spe-
cial Master conducted a “review of the record as a whole,”
including the medical evidence that would have supported
the merits of Dr. Cloer’s claim, before determining that
her petition was untimely. Cloer, 2008 WL 2275574, *1–
*2, *10.
   The Government also argues that permitting attorney’s
fees on untimely petitions will lead to the filing of more
untimely petitions. But the Government offers no evi-
dence to support its speculation. Additionally, this argu-
ment is premised on the assumption that in the pursuit of
fees, attorneys will choose to bring claims lacking good
faith or a reasonable basis in derogation of their ethical
duties. There is no basis for such an assumption. Finally,
the special masters have shown themselves more than
——————
  7 See, e.g., Wells v. Secretary of Dept. of Health and Human Servs., 28

Fed. Cl. 647, 649–651 (1993); Rydzewski v. Secretary of Dept. of Health
and Human Servs., No. 99–571V, 2008 WL 382930, *2–*6 (Fed. Cl.,
Jan. 29, 2008) (opinion of Moran, Special Master); Hamrick v. Secretary
of Health and Human Servs., No. 99–683V, 2007 WL 4793152, *2–*3,
*5–*9 (Fed. Cl., Nov. 19, 2007) (opinion of Moran, Special Master).
                 Cite as: 569 U. S. ____ (2013)                 13

                     Opinion of the Court

capable of discerning untimely claims supported by good
faith and a reasonable basis from those that are specious.
Supra, at 12.
                        *     *    *
  We hold that an NCVIA petition found to be untimely
may qualify for an award of attorney’s fees if it is filed in
good faith and there is a reasonable basis for its claim.
  The judgment of the Court of Appeals is affirmed.

                                                  It is so ordered.